Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, “said applied force is greater than a force applied to the trigger lever at a second region” is vague and indefinite.  There is no indication of how the second force is determined or applied.  For example, if it is merely the user pulling the trigger, there is no way to make a definite determination that the user can or will apply force with any particular relation to the force being applied to the first region of the trigger.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Elftmann, Jr. (2013/0192116).
Elftmann discloses a firearm with all claimed elements including a frame; a trigger 12 pivotally connected to the frame; the trigger comprising first 28 and second 26 portions configured to receive first and second fingers of the user; a trigger spring (paragraph 56); a spring biased hammer (paragraph 54); and where force applied to move the trigger is the sum of the force on the first portion multiplied by its distance from the pivot and the force on the second portion multiplied by its distance from the pivot (paragraph 49, as well as inherent from basic physics.  Perhaps in regard to claim 8, subject to its 112 problems, it is also inherent that equal applied forces to portions one and two will result in a greater resultant force from portion two).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elftmann, Jr. (2013/0192116) in view of Nebeker et al (2015/0292828).
Elftmann discloses a firearm with most claimed elements including a frame; a trigger 12 pivotally connected to the frame; the trigger comprising first 28 and second 26 portions configured to receive first and second fingers of the user; a trigger spring (paragraph 
Elftmann also fails to specify that there can be two trigger springs, one on each side of the trigger.  However, to merely have redundant elements performing the same function is considered to be obvious to one of ordinary skill in the art since it is well known to supply two springs to improve performance either by increasing the available spring strength or ensuring operation even if one spring fails.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elftmann, Jr. (2013/0192116) in view of Du Bose 943,819).
Elftmann discloses a firearm with most claimed elements including a frame; a trigger 12 pivotally connected to the frame; the trigger comprising first 28 and second 26 portions configured to receive first and second fingers of the user; a trigger spring (paragraph 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE